Exhibit 10.7
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
AMENDED AND RESTATED TECHNICAL SERVICES AGREEMENT
     This Technical Services Agreement (the “Agreement”) is made as of June 29,
2009 (the “Execution Date”), by and between Novavax, Inc., a Delaware
corporation having an address at 9920 Belward Campus Drive, Rockville, Maryland
20850, United States of America (“Novavax”) and CPL Biologicals Private Limited,
a limited company incorporated under the laws of India having an address at
“Cadila Corporate Campus”, Sarkhej-Dholka Road, Bhat, Ahmedabad — 382210,
Gujarat, India (“Company”). Novavax and Company are sometimes referred to herein
each individually as a “Party” and collectively as the “Parties.”
RECITALS
          Whereas, the Company, a joint venture formed pursuant to an Amended
and Restated Joint Venture Agreement dated as of the date hereof, as amended
from time to time (the “Joint Venture Agreement”) between Novavax and Cadila
Pharmaceuticals Limited, organized under the laws of India (“Cadila”), was
formed for developing, manufacturing, marketing and selling certain
pharmaceutical and medicinal products to cater the needs of the market in India;
          Whereas, Novavax and Cadila intend that Company will establish U.S.
and India cGMP acceptable manufacturing facilities (the “Manufacturing
Facilities”) in India and the structure for developing, producing, marketing and
selling pharmaceutical products either directly or through partners /
contractors as further described in the Joint Venture Agreement;
          Whereas, Novavax has granted the Company a license to certain of
Novavax’s Patents and Know-How for the Company to develop and commercialize
Novavax Products under the Novavax Licenses (as each such term is defined in the
Joint Venture Agreement); and
          Whereas, Novavax has significant subject matter expertise in
biologics, preclinical development, clinical development, process development
and manufacturing scale up and general manufacturing related services.
          Now, Therefore, in consideration of the foregoing premises and the
mutual covenants set forth below, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, Novavax and Company hereby agree as
follows:
ARTICLE 1
DEFINITIONS
     Section 1.1. References in the body of this Agreement to “Sections” will
refer to the sections of this Agreement. In addition, as used herein, the
following initially capitalized terms will have the following meanings:
               (a) “Affiliate” means any corporation or other business entity
controlled by, controlling, or under common control with a Party, with “control”
(for purposes of this Section 1.1) meaning (a) direct or indirect beneficial
ownership of fifty percent (50%) or

1



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
more of the voting stock (or, in the case of a non-corporate entity, of the
equity interests with the power to direct the management and policies) of such
corporation or other business entity, or (b) possession, directly or indirectly,
of the power to direct, or cause the direction of, the management and policies
of such corporation or other business entity, whether through the ownership of
voting securities, by contract, or otherwise; provided that for purposes of this
Agreement, Novavax and Cadila shall not be deemed to be an Affiliate of Company.
               (b) “Bankruptcy Event” means, with respect to a specified Person,
(i) the filing by such Person in any court or agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an the appointment of a receiver or trustee of such
other Party or of its assets, (ii) the filing against such Person of an
involuntary petition for any bankruptcy or insolvency proceeding which petition
is not dismissed within sixty (60) days after filing, (iii) the making by such
Person of an assignment for the benefit of its creditors, (iv) the taking of
possession of a substantial part of the assets of such Person by a lien holder
or other encumbrancer, or (v) the levy or enforcement of any distress, execution
or other process upon or against a substantial part of the assets of such
Person.
               (c) “Business Day” means any day other than a Saturday, Sunday or
other day on which the principal commercial banks located in Mumbai, India are
not open for business during normal business hours.
               (d) “Company Indemnitee” has the meaning set forth in
Section 6.2.
               (e) “Consulting Services” shall mean the services set forth in
Section 2.3.
               (f) “Development and Regulatory Services” shall mean the services
set forth in Section 2.2.
               (g) “Effective Date” means the date on which the condition
precedent set forth in Article 7 is first satisfied.
               (h) “Governmental Authority” means any court, agency, department
or other instrumentality of any foreign, federal, state, county, city or other
political subdivision.
               (i) “Improvements” means any enhancements or modifications in the
production process concerning Novavax Products.
               (j) “Indeminitee” means a Company Indemnitee or Novavax
Indemnitee, as applicable.
               (k) “Indemnitor” means the Company or Novavax, as applicable.
               (l) “Joint Venture Agreement” has the meaning set forth in the
Recitals.

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
               (m) “Know-How” means any tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, protocols, processes, formulas, knowledge, know-how, skill, experience,
records, documents, data and results (including pharmacological, toxicological,
non-clinical and clinical test data and results), analytical and quality control
data, results or descriptions, software and algorithms and (b) compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical material.
               (n) “Laws” means applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of the United
States and India.
               (o) “Losses” has the meaning set forth in Section 6.1.
               (p) “Manufacturing Facilities” has the meaning set forth in the
Recitals.
               (q) “Manufacturing Services” shall mean the services set forth in
Section 2.1.
               (r) “Novavax Indemnitee” has the meaning set forth in
Section 6.1.
               (s) “Novavax Licenses” has the meaning set forth in the Recitals.
               (t) “Novavax Product” has the meaning set forth in the Joint
Venture Agreement.
               (u) “Patents” mean any and all (a) issued patents and inventors’
certificates in the Territory and re-examinations, reissues, renewals,
extensions, registrations, substitutions, supplementary protection certificates
and term restorations with respect to any of the foregoing, and (b) pending
applications for patents and inventors’ certificates in the Territory and
patents that issue therefrom, including, without limitation, provisional
applications, continuations, continuations-in-part, divisional and substitute
applications with respect to any of the foregoing.
               (v) “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or sale of a Novavax Product in a regulatory
jurisdiction in the Territory.
               (w) “Services” means Consulting Services, Development and
Regulatory Services and Technology Transfer Services.
               (x) “Technology Transfer Services” means the Manufacturing
Services and other technology transfer services described in Section 2.1:

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
               (y) “Territory” means India.
               (z) “Third Party” means a person or entity other than
(a) Novavax, (b) Company, (c) an Affiliate of Novavax or (d) an Affiliate of
Company.
ARTICLE 2
SERVICES
     Section 2.1. Technology Transfer Services.
               (a) Promptly after the Effective Date (but in any event within
ninety (90) days thereof), Novavax shall disclose and provide to the Company the
Know-How set forth on Exhibit 1 (the “Manufacturing Know-How”) and any other
relevant manufacturing-related Know How licensed to the Company by Novavax to
allow the Company to establish a Manufacturing Facility for Novavax Products. As
reasonably requested by the Company, Novavax shall disclose and provide to the
Company any Improvements to the Manufacturing Know-How made by Novavax.
               (b) To effectuate the transfer and implementation of the
Manufacturing Know-How and the establishment of the Manufacturing Facility for
Novavax Products, Novavax shall provide the Manufacturing Services set forth on
Exhibit 2. As soon as practicable after the date of this Agreement, the
Representative and the Company shall develop a reasonable schedule pursuant to
which the Manufacturing Services will be provided.
               (c) Promptly after the Effective Date (but in any event within
sixty (60) days thereof), and thereafter as reasonably requested by the Company,
Novavax shall disclose and provide to the Company any Know-How licensed to the
Company by Novavax under the Novavax Licenses (which is not addressed in
Section 2.1(a) above), and shall provide reasonable assistance and cooperation
to the Company for the purpose of effectively transferring such Know-How and
enabling the Company to use such Know-How within the scope of the Novavax
Licenses.
     Section 2.2. Development and Regulatory Services.
               (a) To assist the Company in developing and obtaining Regulatory
Approval for Novavax Products in the Territory, Novavax shall provide the
Development and Regulatory Services set forth on Exhibit 3.
               (b) The Company and the Representative shall coordinate the
execution and delivery of the Development and Regulatory Services. The
Development and Regulatory Services shall be provided at reasonable times as
shall be mutually agreed to by the Company and the Representative.
     Section 2.3. Consulting Services.

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
               (a) At the Company’s request, Novavax may provide consulting
services to Company in the areas of biologics, preclinical development, clinical
development, process development, manufacturing scale up and general
manufacturing related services and any other areas in which Novavax has subject
matter expertise.
               (b) Upon the Company’s request for and upon Novavax’s agreement
to provide such Consulting Services, the Company and the Representative shall
develop a description of the desired Consulting Services and a plan for
completing the requested Consulting Services, including an outline of the level
of staffing required and an estimated timeline for completion.
     Section 2.4. Novavax Representative. Novavax designates James Robinson (the
“Representative”) as the Company’s primary contact for all Services provided
under this Agreement and Novavax shall make such Representative reasonably
available to the Company. The Company shall direct all high-level communications
regarding the Services and this Agreement to the Representative. Novavax may
substitute the Representative at any time upon notice to the Company.
     Section 2.5. Impracticability. Novavax shall not be obligated to provide
any Service to the extent the performance of such Service becomes commercially
impracticable as a result of events or circumstances outside of the control of
Novavax, including, to the extent the performance of such Services would require
Novavax to breach any applicable Law or could reasonably be expected to result
in the breach of any applicable contract, license, or other agreement; provided
however, that Novavax represents and warrants to Company that, as of the date of
this Agreement, Novavax has no knowledge of any event or circumstance that would
cause the performance of Services to violate any applicable Law or could
reasonably be expected to result in the breach of any applicable contract,
license or other agreement. Novavax shall provide Company with reasonable notice
of the occurrence of any event which would cause Novavax to curtail or cease any
Service pursuant to this Section 2.5.
     Section 2.6. Rights to Know-How. Novavax shall retain all of its right,
title and interest in any Know-How provided to the Company hereunder, subject to
the Novavax Licenses. Company shall use such Know-How solely in accordance with
the terms and conditions of such Novavax Licenses. New developments derived by
the Company from the Know-How provided by Novavax hereunder shall be subject to
the terms and conditions of the Novavax License with respect thereto, if and to
the extent applicable.
ARTICLE 3
EXPENSES
     Section 3.1. Expenses. The Company shall reimburse Novavax for its
reasonable out-of-pocket expenses incurred in connection with the performance of
the Services hereunder, including travel.

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Section 3.2. Invoices. By the tenth business day of each month, Novavax
shall submit to the Company a report (the “Invoice”) showing a list of all
out-of-pocket expenses incurred in performance of the Services during the
preceding month.
     Section 3.3. Payment Dates. The Company shall pay all Invoices within
thirty (30) days of receipt. Late payments shall bear interest at the lesser of
[* * *] per annum or the maximum rate allowed by applicable Law. All payments
due under this Agreement will be made in U.S. dollars by wire transfer to a bank
account designated by Novavax.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Mutual Warranties. Each of Novavax and Company hereby
represents, warrants and covenants to the other as of the Execution Date that:
               (a) it has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof, and this Agreement is legally
binding upon it and enforceable in accordance with its terms.
               (b) the execution, delivery and performance of this Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any Law
of any governmental authority having jurisdiction over it;
               (c) all necessary consents, approvals and authorizations of all
governmental authorities and other persons required to be obtained by such Party
to enter into, or perform its obligations under, this Agreement have been
obtained.
     Section 4.2. DISCLAIMER OF WARRANTIES. Novavax represents that it will use
commercially reasonable efforts to provide a high standard of professional
service. However, Novavax, as a provider of such services, cannot guarantee
success, thus, except as expressly set forth herein, THE SERVICES AND KNOW-HOW
PROVIDED BY NOVAVAX HEREUNDER, AND THE IMPROVEMENTS KNOW-HOW PROVIDED BY THE
COMPANY HEREUNDER, ARE PROVIDED “AS IS.” EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.
ARTICLE 5
CONFIDENTIALITY
     The Parties anticipate that under this Agreement each Party will provide
confidential and/or proprietary information to the other Party and that the use
and disclosure of such

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
information shall be governed by Article 18 of the Joint Venture Agreement which
is hereby incorporated by reference.
ARTICLE 6
INDEMNIFICATION
     Section 6.1. Indemnification by Company. Company will indemnify, defend and
hold harmless Novavax, its affiliates, directors, officers, and employees (each
a “Novavax Indemnitee”) from and against any and all liability, loss, damage or
expense (including without limitation reasonable attorneys fees) it may suffer
as the result of Third Party claims, demands, actions and proceedings brought
against it (collectively, “Losses”) to the extent such Losses result from the
use of the Products by Company or any human subject in a clinical trial, or
which arise out of Company’s making, testing, using or selling products or
processes incorporating the Products; except to the extent that Novavax is
obligated to indemnify Company as provided below.
     Section 6.2. Indemnification by Novavax. Novavax will indemnify, defend and
hold harmless Company, its affiliates, directors, officers, and employees (each
a “Company Indemnitee”) from and against any and all Losses which arise out of
the gross negligence, willful misconduct or breach of a covenant, representation
or warranty in this Agreement by Novavax, its affiliates or employees.
     Section 6.3. Procedures. Indemnitor’s agreement to indemnify, defend and
hold harmless an Indemnitee is conditioned on Indemnitee (a) providing prompt
written notice of any claim giving rise to an indemnification obligation
hereunder but only if a failure to so notify causes prejudicial harm to the
Indemnitor’s ability to defend, (b) permitting Indemnitor to assume full
responsibility to investigate, prepare for and defend against any such claim,
(c) providing reasonable assistance in the defense of such claim at Indemnitor’s
reasonable expense, and (d) not compromising or settling such claim without
Indemnitor’s advance written consent
     Section 6.4. LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT (A) SUCH PARTY
MAY BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 6, OR (B) OF A
BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 5, NEITHER PARTY NOR
ITS RESPECTIVE AFFILIATES WILL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER THIS AGREEMENT, WHETHER IN
CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE.
ARTICLE 7
CONDITION PRECEDENT
     This Agreement, including the obligations and benefits herein, shall only
become effective if, and shall automatically become effective upon, satisfaction
of the following condition precedent; provided that such condition is satisfied
before [* * *]:

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Obtain any required approval of the Foreign Investment Promotion Board of
India and the Reserve Bank of India for the issuance to Novavax of [* * *]
shares of Company, or such other amount as set forth in the Joint Venture
Agreement.
     If the foregoing occurs before [* * *], the first Party receiving
documented evidence thereof shall notify the other and include in such notice
the date thereof which date shall thereupon be the Effective Date hereunder.
ARTICLE 8
TERM
     Section 8.1. Term. The initial term of this Agreement is four years
commencing on March 31, 2009, and unless terminated earlier pursuant to
Section 8.2 or 8.3, shall continue until March 31, 2013 (the “Initial Term”).
This Agreement shall automatically renew for successive additional one-year
periods (each a “Renewal Term”) unless either party gives the other party
written notice of their intention to terminate the Agreement at least thirty
(30) days prior to the end of any such term (each Renewal Term and the Initial
Term shall collectively be referred to herein as the “Term”).
     Section 8.2. Termination by Novavax. Novavax shall have the right to
terminate this Agreement upon the happening of any of the following events:
               (a) Company fails to pay or cause to be paid any material sum
which has become due to Novavax under this Agreement and has not cured such
failure to pay within thirty (30) days after written notice from Novavax to
Company identifying such payment failure;
               (b) Company is in material breach of or default under this
Agreement other than any payment obligation referred to in clause (a) above and
has not cured such breach or default within ninety (90) days after written
notice from Novavax to Company specifying the nature of such breach or default;
and
               (c) Immediately upon notice to Company if a Bankruptcy Event
occurs with respect to Company.
     Section 8.3. Termination by Company. Company may terminate this Agreement
if Novavax is in material breach of or default under this Agreement and has not
cured such breach or default within ninety (90) days after written notice from
Company to Novavax specifying the nature of such breach or default.
     Section 8.4. Termination Upon Dissolution of Company. This Agreement will
terminate automatically upon the dissolution, winding up, or liquidation of the
Company.
     Section 8.5. Termination Upon Termination of the Joint Venture Agreement.
This Agreement will terminate automatically if Novavax terminates the Joint
Venture Agreement by providing a Notice of Termination under and pursuant to
Section 11.2 of the Joint Venture Agreement

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Section 8.6. Consequences of Termination. Upon termination of this
Agreement by Company pursuant to Section 8.3, Company will remain liable for the
payment of any outstanding Invoices pursuant to Section 3.5, but may offset such
payment obligations by any contract damages that are determined to be due to
Company pursuant to Section 9.2. Upon termination of this Agreement by Novavax
pursuant to Section 8.2, all outstanding Invoices shall be due and payable
immediately and shall bear interest at a rate of the lesser of [* * *] per annum
and the maximum rate permitted by applicable Law. Termination of this Agreement
shall be without prejudice to or limitation on any other remedies or any accrued
obligations of either Party. In addition, Articles 5, 6, 8.6 and 9 and any
necessary definitions in Article 1 will survive any termination or expiration of
this Agreement.
ARTICLE 9
MISCELLANEOUS
     Section 9.1. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of India.
     Section 9.2. Dispute Resolution. Any dispute arising between the Parties
out of or in connection with the implementation or interpretation of this
Agreement shall, if not settled amicably within ninety (90) days from the date
that the dispute arose, be finally settled by three (3) arbitrators. Each Party
shall be entitled to appoint one (1) arbitrator and the two (2) so appointed
shall appoint the third arbitrator in accordance with the Indian Arbitration and
Conciliation Act, 1996. It is hereby agreed that Part I of the Indian
Arbitration and Conciliation Act, 1996 shall not apply to the arbitration under
this Agreement. The language of the arbitration proceedings shall be English and
its place shall be Singapore. The arbitral award or determination shall be final
and subject to no appeal and shall deal with the question of costs of
arbitration and all matters related thereto.
The Parties agree that it would be impossible or inadequate to measure and
calculate their damages from any breach of the Agreement though great and
irreparable. Accordingly, each Party agrees that if the other Party breaches
this Agreement, the non-breaching party will have available, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and
specific performance of any provision of this Agreement.
     Section 9.3. Force Majeure. Neither party will be responsible for delays or
failures in performance resulting from causes beyond the reasonable control of
such party (except for any delay or failure to pay amounts due hereunder),
including without limitation fire, explosion, flood, war, strike, or riot,
provided that the nonperforming party uses commercially reasonable efforts to
avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are removed. Either
party shall have the right to immediately terminate this Agreement should such
force majeure event continue for more than ninety (90) days.

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Section 9.4. Notices. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
("Notice") will be in writing, will refer specifically to this Agreement and
will be deemed given only if sent by electronic mail (with receipt confirmed),
facsimile transmission (with transmission confirmed) or by an internationally
recognized delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in this Section 9.4 or to such
other address as the Party to whom notice is to be given may have provided to
the other Party in accordance with this Section 9.4. Any notice delivered by
electronic mail or facsimile will be confirmed by a hard copy delivered as soon
as practicable thereafter by an internationally recognized overnight delivery
service. Such Notice will be deemed to have been given on the second Business
Day (at the place of delivery) after deposit with an internationally recognized
delivery service. This Section 9.4 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement.

     
If to Novavax:
  Novavax, Inc.
 
  9920 Belward Campus Drive
 
  Rockville, Maryland 20850
 
  Attn: Ray Hage, Senior Vice President
 
  Email: Rhage@Novavax.com
 
  Facsimile No.: 240-268-2122
 
   
If to Company:
  CPL Biologicals Private Limited
 
  Cadila Corporate Campus
 
  Sarkhej-Dholka Road
 
  Bhat, Ahmedabad — 382210
 
  Gujarat, India
 
  Attn: Dr. Rajiv I. Modi, Managing Director
 
  Email: rimodi@cadilapharma.co.in
 
  Facsimile No.: +91 (02718) 225031

     Section 9.5. Third Party Contractors. The Parties will perform their
obligations under this Agreement as Third Party contractors and nothing
contained in this Agreement will be construed to be inconsistent with such
relationship or status. This Agreement will not constitute, create or in any way
be interpreted as a joint venture or partnership of any kind.
     Section 9.6. Headings. The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.
     Section 9.7. No Strict Construction. This Agreement has been prepared
jointly and will not be strictly construed against either Party.

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Section 9.8. Ambiguities. Ambiguities and uncertainties in this Agreement,
if any, will not be interpreted against either Party, irrespective of which
Party may be deemed to have caused the ambiguity or uncertainty to exist.
     Section 9.9. English Language. All notices required or permitted to be
given hereunder, and all written, electronic, oral or other communications
between the Parties regarding this Agreement will be in the English language.
This Agreement is in the English language only, which language will be
controlling in all respects, and all versions hereof in any other language will
be for accommodation only and will not be binding upon the Parties.
     Section 9.10. Amendment and Waiver. No amendment or waiver of any provision
of this Agreement, and no consent to any departure therefrom, shall be effective
unless the same shall be in writing and signed by an authorized representative
of each Party, and such waiver or consent shall be effective only for the
specific purpose for which it is given. No failure on the part of a Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided for in this Agreement are cumulative and are not
exclusive of any remedies provided for by law.
     Section 9.11. Severability. If any of the provisions of this Agreement are
found to be inconsistent with, or void under, applicable laws, the validity of
the remaining provisions shall not thereby be affected. In such a case the
Parties shall re-negotiate the ineffective provision in good faith in order to
replace it with a provision affording the same rights, obligations and economic
benefits to the Parties as the ineffective provision.
     Section 9.12. Entire Agreement. This Agreement and the documents executed
and delivered on the date hereof pursuant hereto or in connection herewith,
contain the entire agreement among the Parties with respect to the matters
addressed herein and therein and supersede all prior representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein or therein.
     Section 9.13. Assignment.
               (a) Novavax may not assign this Agreement, in whole or in part,
without the advance written consent of the Company; provided, however, that this
Agreement shall be automatically assigned to Novavax’s successor in connection
with the acquisition, merger or sale of Novavax or the sale, transfer, lease,
assignment or disposal of all or substantially all of the property or assets of
Novavax, whether by way of a single transaction or a series of related
transactions, and such successor shall be fully bound by the terms and
conditions hereof.
               (b) The Company may not assign this Agreement, in whole or in
part, without the advance written consent of Novavax; provided, however, that
this Agreement shall be automatically assigned to the Company’s successor in
connection with the sale, transfer, lease, assignment or disposal of all or
substantially all of the property or assets of the Company ,

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
whether by way of a single transaction or a series of related transactions,
including a Change in Control of the Company (as that term is defined in
Schedule II of the Joint Venture Agreement), and such successor shall be fully
bound by the terms and conditions hereof; provided that any such automatic
assignment by Company within the scope of Schedule II of the Joint Venture
Agreement shall only be effective if such transaction was approved by Novavax
under and pursuant to the Joint Venture Agreement for so long as such approval
rights of Novavax under the Joint Venture Agreement have not been terminated.
               (c) Any assignment or purported assignment by either Party in
violation of this Section 9.13 will be null and void..
     Section 9.14. Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which will be deemed to be an original, and
which collectively will be deemed to be one and the same instrument.
[Signature Page to Follow]

12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     In Witness Whereof, the Parties have by duly authorized persons executed
this Agreement as of the Execution Date.

                      Novavax, Inc.       CPL Biologicals Private Limited    
 
                   
By:
  /s/ Rahul Singhvi
 
Rahul Singhvi       By:   /s/ Rajiv I. Modi
 
Rajiv I. Modi    
 
  President and CEO           Managing Director    

[Signature Page to Amended and Restated Technical Services Agreement]

 